EXHIBIT 10.1

401(k) EXCESS/DEFERRED COMPENSATION PLAN

1.    Purpose.    This plan was established, effective January 1, 1996, and is
amended and restated effective January 1, 2006, for the purpose of providing
certain employees of Journal Register Company (‘‘JRC’’) (including its
affiliates) with benefits which would otherwise be reduced by reason of the
restrictive provisions of law applicable to the tax-qualified 401(k) plan(s)
maintained by JRC ( the ‘‘401(k) Plan’’). To fulfill this purpose, Eligible
Employees will be provided with an opportunity to receive supplemental benefits
to compensate for the loss of benefits that would otherwise have been payable
under the 401(k) Plan were it not for the limitation on benefits payable under
such plan imposed by restrictions on participants’ elective contributions under
sections 402(g) and 401(a)(17) of the Internal Revenue Code, on annual additions
under section 415 of the Code, and on participation by highly-compensated
employees (as determined under the Code). In addition, this plan provides an
opportunity for certain employees to defer additional compensation, covers
highly-compensated employees who are excluded from participation in the
Company’s tax-qualified plans, and otherwise provides an opportunity for
deferred compensation to Eligible Employees. This program is to be unfunded and
is maintained for the purpose of providing deferred compensation for a select
group of highly-compensated or management employees.

2.    Definitions.

(a)    ‘‘JRC’’ shall mean the Journal Register Company.

(b)    ‘‘Code’’ shall mean the Internal Revenue Code of 1986, as amended.

(c)    ‘‘Eligible Employee’’ shall mean an employee of JRC who becomes eligible
for a benefit under this program in accordance with Section 3.

(d)    ‘‘401(k) Plan’’ shall mean the Journal Register Company 401(k) Plan for
Employees at the corporate offices in Yardley, Pennsylvania as it may from time
to time be amended, and any other tax-qualified 401(k) plan maintained by JRC or
an affiliate.

(e)    ‘‘Elected Amount’’ shall mean the amount of compensation for services
which a Participant elects, at the time and in the manner provided by JRC, to be
deferred beyond the year in which such services are performed. The Participant’s
election to defer compensation shall become irrevocable with respect to a
calendar year on the December 31 of the preceding year, except in the case of
elections by a newly eligible Participant, as further set forth herein. After
the election has become irrevocable, no change in the Participant’s election to
defer compensation shall be effective until the calendar year following the year
in which the change is made, and the Participant’s Elected Amount for the year
in which the change is made shall not be affected. Each Participant’s Elected
Amount may not exceed 60% of his taxable compensation for the year. JRC shall
establish such further terms and conditions of elections to defer compensation
as it may deem necessary.

(g)    ‘‘Participant’’ means each Eligible Employee who has elected to commence
participation pursuant to Section 3(b), and any formerly Eligible Employee who
has an account under the Plan.

3.    Eligibility and Participation.

(a)    An individual is an Eligible Employee if he or she is an employee of JRC
(or an affiliate designated by JRC) and:

(i)    Is an Executive Officer of the Company;

(ii)    Is a ‘‘highly-compensated employee’’ (as that term is defined in Section
414(q) of the Code), or is salaried at a rate set forth in Code Section
414(q)(1)(B)(i) (as adjusted), and is an employee of JRC at its Yardley,
Pennsylvania corporate office; or

(iii)    Is otherwise designated for participation by JRC.

(b)    An Eligible Employee may elect (at the time and in the manner provided by
JRC) to commence participation in the first payroll period after becoming an
Eligible Employee or, if later, after 90 days of


--------------------------------------------------------------------------------


service. Notwithstanding the foregoing, JRC may provide for earlier or immediate
participation in its discretion. Each Eligible Employee shall become a
participant as of the date he or she completes such documentation as may be
required by JRC as a condition of participation.

4.    Determination of Benefit.

(a)    Account.     JRC shall establish an account on behalf of each
participant. Such account shall reflect the value of deferred benefits and shall
be a bookkeeping entry only.

(b)    Credit for Elected Amount.     As soon as practicable following the first
day of each calendar quarter, JRC shall credit to each participant’s account
that portion of his or her Elected Amount attributable to salary paid in the
immediately preceding calendar quarter. JRC may permit the deferral of
compensation other than salary, at the time and in the manner provided by JRC,
and JRC shall credit to each Participant’s account such amount of his or her
compensation as the Participant has elected to defer. Such amount shall be
credited as soon as practicable after the date on which such amount would have
otherwise been paid to the Participant.

(c)    Credit for Matching Contributions.

(i)    For each plan year, except as set forth in paragraph (ii), JRC shall
credit to each Participant’s account an amount equal to 75% of the first 6% of
compensation deferred by such Participant under this Plan and the Plan.

(ii)    With respect to each Executive Officer (as defined herein), in lieu of
the amount set forth in Paragraph 4(c)(i), JRC shall credit an amount equal to
the lesser of (A) 10% of the Executive Officer’s base salary for the calendar
year ending in or coinciding with the plan year, or (B) the total amount of
compensation deferred by such Executive Officer under this Plan. For purposes of
this plan, ‘‘Executive Officer’’ means each person who is a ‘‘named executive
officer’’ of JRC as disclosed in the Proxy Statement or Annual Form 10-K, as
applicable, under item 402 of Regulation S-K or any successor regulation or
rule, who is actively employed by JRC on the last day of the plan year with
respect to which the credit is to be made. The matching credit under this
Paragraph (c)(2) shall be made as soon as practicable after the close of the
plan year to which it relates.

(d)    Credit for Earnings.     At least once per year, or at such more frequent
intervals as JRC shall determine, each Participant’s account shall be credited
or debited on a reasonable and consistent basis with an increase or decrease
equal to the product of (1) the overall rate of return under the 401(k) Plan for
the same time period, and (2) the average of the amount in the Participant’s
account on the first day and the last day of the period. However, if JRC elects
to set aside any fund for the purpose of providing benefits under this plan, JRC
may elect to credit or debit each Participant’s amount by the actual return on
such fund for any period. JRC may allow each Participant to direct the
investment of any fund set aside by JRC for the purpose of providing such
Participant’s benefits hereunder, or to direct the deemed investment of such
Participant’s accounts (irrespective of whether JRC sets aside its own fund to
provide benefits), in which case the account of each Participant who so directs
the investment or deemed investment shall be credited or debited by the gain or
loss that would have been actually produced by investment pursuant to the
Participant’s directions.

(e)    Separate Accounting.     JRC shall separately account for the
Participant’s deferrals under section 4(b) and the credit for matching
contributions under Section 4(c).

(f)    Vesting.     All amounts credited under Section 4(b), and any earnings
credited to such amounts under Section 4(d), shall be fully vested and
nonforfeitable. All amounts credited under Section 4(c), and any earnings
credited to such amounts, shall vest at a rate of 20% per year of service, so
that each Participant shall be fully vested under the Plan when he or she has
been credited with five or more completed years of service, irrespective of how
long the Participant has been a Participant in this plan. For purposes of this
plan, a ‘‘year of service’’ shall be credited on each anniversary of the
Participant’s employment commencement date if he or she is then an employee of
JRC or any affiliate, irrespective of whether the Participant is then a
participant in this Plan.

5.    Payment of Benefits.

(a)    Benefit Commencement.     Benefits hereunder shall become payable by
reason of the participant’s separation from service. Except as provided in
Paragraph 5(b) with respect to a participant’s


--------------------------------------------------------------------------------


death, such payment shall commence no later than thirty days after the
participant’s separation from service, except that in the case of termination of
employment of a key employee (as defined in Code Section 416(i)) other than by
reason of death, distribution shall not commence earlier than six months after
such person’s separation from service. Benefits may be paid prior to separation
from service in the event of termination of the plan under Section 7 or in the
case of a proven financial hardship or unforeseen emergency, but only to the
extent permitted under code Section 409A(a)(2)(A)(vi). In no event shall a
Participant take part in any decision concerning distribution of his or her
account. Notwithstanding the foregoing, the Company may provide for, or may
permit a participant to elect, payment at a time or times different from those
set forth in this paragraph (a), to the extent that such change in the timing of
benefits shall be consistent with the purposes of the Plan and deferral of
federal income tax.

(b)    Form and Amount of Distribution.     The Participant’s account shall be
paid in a single sum. The Participant’s account shall be credited for earnings
pursuant to Paragraph 4(e) for as long as there exists any unpaid balance. In
the event of the Participant’s death prior to total distribution of his account,
the balance remaining to his credit shall be paid in a single sum to the
beneficiary or beneficiaries entitled to any death benefit under the 401(k) Plan
as soon as practicable and, unless such beneficiary or beneficiaries cannot be
determined or located, not later than 30 days following the participant’s death.

6.    Source of Funds.     This plan shall be unfunded for tax purposes, and
payment of benefits hereunder shall be shall be made from the general assets of
JRC. Notwithstanding the foregoing, JRC may establish an account, fund, trust or
other vehicle for the purpose of paying benefits hereunder. Any such asset which
may be set aside, earmarked or identified as being intended for the provision of
benefits hereunder shall remain an asset of JRC and shall be subject to the
claims of its creditors to the extent necessary to avoid income taxation of
benefits under the plan until actually paid under Section 5(a). Each Participant
shall be a creditor of JRC to the extent of the value of his or her benefit
accrued hereunder, but he or she shall have no right, title, or interest in any
specific asset that JRC may set aside or designate as intended to be applied to
the payment of benefits under this plan.

7.    Amendment and Termination.     JRC reserves the right to amend this plan
at any time and from time to time in any fashion, and to terminate it at will.
However, to the extent that JRC has the assets with which to pay such benefits,
JRC guarantees to the Participant (and to persons becoming entitled to benefits
under this plan by reason of the death of the participant) the payment of
benefits contemplated hereunder, subject to the terms and conditions set forth
herein.

8.    Nonalienation of Benefits.     Except as hereinafter provided with respect
to marital disputes, none of the benefits or rights of a Participant or any
beneficiary of a Participant under this plan shall be subject to the claim of
any creditor, and in particular, to the fullest extent permitted by law, all
such benefits and rights shall be free from attachment, garnishment or any other
legal or equitable process available to any creditor of the Participant and the
beneficiary. Neither the Participant nor the beneficiary shall have the right to
alienate, anticipate, commute, pledge, encumber, or assign any of the benefit or
payments which he or she may expect to receive, contingently or otherwise, under
this plan, except the right to designate a beneficiary to receive death benefits
provided hereunder. In cases of marital dispute, JRC will observe the terms of
the plan unless and until ordered to do otherwise by a state or federal court.
As a condition of participation, each Participant agrees to hold JRC harmless
from any loss that arises out of JRC’s obeying the final order of any state or
federal court, whether such order affects a judgment of such court or is issued
to enforce a judgment or order of another court.

9.    Administration.     The records to be maintained for the purpose of the
plan shall be maintained by the officers and employees of JRC at its expense.
All expenses of administering the plan shall be paid by JRC and shall not affect
the Participants’ right to or amount of benefits.

10.    No Contract of Employment.     Nothing contained herein shall be
construed as conferring upon any person the right to be employed or continue in
the employ of JRC.

11.    Applicable Law.     This plan shall be construed under the laws of the
State of New Jersey.

IN WITNESS WHEREOF, the foregoing Plan has been amended and restated effective
October 30, 2006.


--------------------------------------------------------------------------------
